DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-10, 14, and 16-24 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive, therefore the rejections have been withdrawn.
The closes prior art of record, known by Berger (US Serial No. 2011/0230591), teaches a composition comprising a thermoset crosslinkable material (e.g. cis 1,4-polyisoprene; nonpolar liquid carrier and biodegradable crosslinkable polymeric material) [0037-0039], a curing agent (e.g. crosslinker; crosslinking agent) [0041], a coagent [0042], and an elastomer [0040].  Berger teaches the composition may further include a radiopaque material (e.g. bismuth oxide, metal) [0052-0053].
Berger fails to explicitly reach the radio opaque agent comprising a liquid (in addition to the particles) and fails to teach wherein the liquid carrier and the liquid agent are different materials.  Berger does not contain sufficient suggestion, teaching, or motivation that would lead us from the taught composition comprising only solid radio opaque particles and a carrier, to the specific claimed composition comprising a liquid and a solid radio opaque agent, wherein the carrier and the liquid radio opaque agent are different, as required by the instant application.  Such a reconstruction of the claims would be based on impermissible hindsight.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goforth et al. (US Serial No. 2014/0194733) teaches radiopaque bismuth particles in solvent for use in surgical sponges and plastic objects [abs, 0007-0008].  Goforth et al. fails to teach a radiopaque agent comprising a liquid and fails to teach a crosslinkable polymeric material.
Higham et al. (US Serial No. 2004/0054413) teaches incorporating radiopaque materials such as a metal powder, for example, gold or tungsten, into the polymer while it is a liquid either due to the use of solvents, heat if the polymer can be processed in the melt, or is in a pre-polymer form prior to a curing step [0073].  Higham et al. fails to teach a distinct radiopaque liquid being different than a liquid carrier (i.e. solvent).

Soffiati et al. (US Patent No. 7186761) teaches a radiopaque acrylic bone cement for orthopedic use, comprising a solid phase essentially composed of a powder of at least one acrylic polymer, one free-radical polymerization initiator and one radiopacifying material, and a liquid phase substantially composed of a mixture of at least one monomer, one accelerator and one stabilizer, said solid phase being capable of hardening upon mixing thereof with said liquid phase so as to give a bone cement matrix, wherein said radiopacifying material comprises particles of metals [clm1].  Soffiati et al. et al. fails to teach a radiopaque agent comprising both a liquid and dispersed particles.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        305